Citation Nr: 1039744	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-20 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than August 11, 2000 
for the grant of service connection for residuals of a right knee 
injury. 

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of a right knee injury.

3.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a disability manifested by multiple swollen and painful 
joints, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 
1971.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from January 2004 and March 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The January 2004 rating decision held that new and material 
evidence had not been received to reopen a claim for service 
connection for a disability manifested by multiple swollen and 
painful joints, to include as due to herbicide exposure.  The 
March 2006 rating decision granted service connection for 
residuals of a right knee injury, and assigned a 10 percent 
initial rating, effective from August 11, 2000.

The reopened claim of entitlement to service connection for a 
disability manifested by multiple painful joints, and the issue 
of entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of a right knee injury, 
are REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further action 
is required on his part.

Additionally received evidence

The issue of whether new and material evidence has been received 
to reopen a previously denied claim of entitlement to service 
connection for a disability manifested by multiple swollen and 
painful joints was last considered by the RO in the May 2004 
statement of the case (SOC).  Evidence has been associated with 
the Veteran's claims folder subsequent to this administrative 
determination, without waiver of RO consideration of the 
additional evidence.  See 38 C.F.R. §§ 3.901, 20.1304 (2009); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  However, as the Board 
is granting in full the benefit to reopen the Veteran's claim, 
there is no prejudice to the Veteran in the Board's adjudication 
of the new and material evidence claim at this time.  The 
remaining issues on appeal were readjudicated in an August 2009 
supplemental statement of the case subsequent to receipt of the 
additional evidence. 


FINDINGS OF FACT

1.  Pursuant to an original claim received on June 5, 1972, a 
rating decision in July 1972 denied service connection for 
residuals of a knee injury.  Notice of the determination and the 
Veteran's appellate rights were issued in July 1972.  No appeal 
was taken within one year of the notice of the determination. 

2.  A January 1983 rating decision denied a claim to reopen the 
claim for service connection for residuals of a right knee 
injury.  Notice of the determination and his appellate rights 
were issued that same month.  No appeal was taken from this 
determination. 

3.  A request for readjudication of the issue of entitlement to 
service connection for a right knee disability, in light of the 
potential for the receipt of additional service clinical records 
under a government project, was received on June 13, 1996.

4.  A RO letter determination dated July 24, 1996 advised the 
Veteran that no action would be taken on his request as there 
existed no potential for the receipt of additional service 
treatment records for him under the government project.

5.  In a written communication received on September 23, 1996, 
the Veteran requested that his claim for service connection for 
residuals of a knee injury be reopened.

6.  In a November 8, 1996 RO letter determination, further 
clarified in a November 21, 1996 RO letter, the Veteran was 
advised that new and material evidence had not been received to 
reopen the claim, and that the previous denial was confirmed.  
The record does not reflect that he was advised of his appellate 
rights at that time.

7.  In a statement received on November 27, 1996, the Veteran 
provided contentions with regard to his claim to reopen based on 
new and material evidence, specifically noted as in response to 
the above November 2006 RO letters.

8.  A rating decision in May 1997 held that new and material 
evidence had not been received to reopen the claim for service 
connection for residuals of a right knee injury.  Notice of the 
determination and his appellate rights were issued that same 
month.

9.  Pursuant to a timely appeal of the May 1997 rating decision, 
the Board issued a decision dated October 5, 1998 which reopened 
the claim for service connection for residuals of a right knee 
injury, and remanded the reopened claim for additional 
development.  

10.  A March 2000 Board decision held that the Veteran's reopened 
claim of entitlement to service connection for residuals of a 
right knee injury was not well grounded, and that on this basis, 
the appeal was denied. 

11.  A request for readjudication of the issue of entitlement to 
service connection for a right knee disability was received on 
August 11, 2000.

12.  In a March 2006 decision, the RO granted service connection 
for residuals of a right knee injury, and assigned an effective 
date of August 11, 2000 for the service-connected right knee 
injury residuals. 

13.  There is sufficient evidence of record to establish that the 
criteria for service connection for residuals of a right knee 
injury were initially met on July 10, 2000. 

14.  An appeal to reopen a claim of service connection for 
multiple aching joints due to exposure to Agent Orange was denied 
by a June 2001 Board decision. 

15.  Additional evidence received since the June 2001 Board 
decision, considered in conjunction with the record as a whole, 
is new because it has not previously been submitted, is not 
cumulative or redundant, relates to unestablished facts necessary 
to substantiate the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for a disability 
manifested by multiple swollen and painful joints, to include as 
due to herbicide exposure. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of July 10, 
2000 for the grant of service connection for residuals of a right 
knee injury have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2009).

2.  The unappealed June 2001 Board decision which denied the 
appeal to reopen the claim of entitlement to service connection 
for multiple aching joints due to exposure to Agent Orange is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104, 
20.1100 (2009).

3.  Since the June 2001 Board denial, new and material evidence 
has been received which serves to reopen the claim of entitlement 
to service connection for a disability manifested by multiple 
swollen and painful joints, to include as due to in-service 
exposure to herbicides.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002).  As the decision herein reopens the 
claim for service connection for a disability manifested by 
multiple swollen and painful joints, to include as due to 
herbicide exposure, further discussion as to VA's duties to 
notify and assist under the VCAA would serve no useful purpose.  

With respect to the Veteran's earlier effective date claim, 
because the March 2006 rating decision granted the Veteran's 
claim of entitlement to service connection for residuals of a 
right knee injury, that claim was substantiated.  His filing of a 
notice of disagreement as to the August 11, 2000 effective date 
assigned does not trigger additional notice obligations under 38 
U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  Rather, the 
Veteran's appeal as to the effective date assignment triggers 
VA's obligation to advise the Veteran of what is necessary to 
obtain the maximum benefit allowed by the evidence and the law.  
38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The September 2006 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," set 
forth the relevant regulation (38 C.F.R. § 3.400).  The Veteran 
was thus informed of what was needed to achieve assignment of an 
earlier effective date.  Therefore, the Board finds that the 
Veteran has been informed of what was necessary to achieve an 
earlier effective date for the service-connected residuals of a 
right knee injury.

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA 
notice requirements have been met in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board finds that reasonable 
efforts have been made to assist the Veteran in obtaining 
evidence necessary to substantiate his claim for an earlier 
effective date for the award of service connection for residuals 
of a right knee injury, and that there is no reasonable 
possibility that further assistance would aid in substantiating 
such claim.  In particular, the record contains the Veteran's 
service treatment records, VA outpatient medical records, private 
medical records, statements and claims from the Veteran and VA 
examination reports.  Moreover, the Veteran's claim for an 
earlier effective date is dependent on evidence of record at the 
time of the March 2006 rating decision which awarded service 
connection for the right knee disability, and assigned an 
effective date of August 11, 2000.  In the circumstances of this 
case, additional efforts to assist the Veteran would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case, as such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
earlier effective date claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has declined to exercise 
his option of a personal hearing. 



Entitlement to an effective date earlier than August 11, 
2000 for the grant of service connection for right knee 
injury residuals. 

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits, or a claim reopened after final 
disallowance, shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2009).

Specifically with respect to direct service connection, the 
effective date is the day following separation from active 
service if the claim is received within one year thereafter; 
otherwise, the date of receipt of claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(b).

Claims

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2009).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p) (2009).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the veteran, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155 (2009).

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Analysis 
 
The Veteran seeks an effective date earlier than the currently 
assigned August 11, 2000 for his service-connected right knee 
disability.  The thrust of the Veteran's argument is that he 
filed a claim for service connection in July 1972.  He maintains 
that he has had his disability ever since he filed his original 
claim.  In October 2006, the Veteran argued that since he filed 
his claim within one year of separating from service, he should 
be awarded an effective date of September 8, 1971, the day after 
he separated from service. 

To the extent the Veteran argues that his June 1972 claim was 
still pending when service connection was granted, the Board 
notes that the RO in Cleveland, Ohio denied his claim in a July 
1972 rating decision.  He was notified of this decision and his 
appeal rights in a July 21, 1972 letter.  He did not appeal the 
decision.  The RO's decision is therefore final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

The Veteran attempted to reopen his previously denied claim in 
October 1982.  His claim was denied by the RO in a January 1983 
rating decision.  The Veteran did not indicate his disagreement 
with this decision within one year thereafter and the RO's 
decision became final.  38 U.S.C.A. § 7105.

In a letter received by VA on June 13, 1996, the Veteran 
requested his previously denied claim be reopened.  He also 
requested that VA "review files found in Project Expedite to 
determine whether there are records to support" his claim.  In a 
July 1996 letter, the RO informed the Veteran that "the Surgeon 
General's office is attempting to recover records destroyed in a 
fire at the National Personnel Records Center for Army veterans 
for the years 1942 to 1945 and from 1950 to 1954."  It was 
explained that since the Veteran served on active duty from 1967 
to 1971, "there would be no records from that project that would 
pertain to" his claim.  The RO then stated that "we can take no 
further action on your claim."  To the extent it can be argued 
that the July 1996 letter from the RO constituted a denial of the 
Veteran's claim, the Board notes that this "decision" did not 
inform the Veteran of his appellate rights.  As such, the Board 
finds that it was not a final determination and the Veteran's 
June 1996 claim remained pending. 

Following the above-mentioned June 1996 letter, the RO requested 
his previously-denied claim be reopened in September 1996 and 
November 1996.  In a May 1997 rating decision, the RO denied the 
Veteran's claim.  The Veteran appealed the May 1997 rating 
decision and the Board found that his claim was not well grounded 
in March 2000.  

In November 2000, a new statute became effective that eliminated 
the well-grounded claim rules and created new duties for VA in 
assisting a Veteran in substantiating his claim. Veterans Claims 
Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000). As relevant here, that statute authorized VA to 
readjudicate claims that had been denied as not well-grounded 
between July 14, 1999, and November 9, 2000 (such as the 
Veteran's June 1996 claim), provided that VA initiated the 
readjudication by November 9, 2002. VCAA, § 7(b)(1), 114 Stat. at 
2099-2100. When undertaken, the claim is readjudicated as if the 
denial had not been made. Id; see also VAOPGCPREC 03-2001 
(discussing the readjudication of claims denied as well- grounded 
prior to enactment of VCAA).

On August 11, 2000, the RO received the Veteran's claim seeking 
to reopen his claim for service connection for a right knee 
disability.  The Veteran's claim was readjudicated by the RO in 
November 2000.  Thus, the provisions of the VCAA that pertain to 
the re-adjudication of claims that were denied as not-well-
grounded are applicable to the Veteran's claim. Therefore, as a 
matter of law, because the Board's March 2000 denial is 
effectively erased, the Veteran's claim has remained open since 
June 1996. 

The Board has carefully reviewed the Veteran's VA claims folder 
but can find no indication of record that there was a pending 
application to reopen the claim of entitlement to service 
connection for a right knee disability prior to June 13, 1996.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the 
Board must look at all communications that can be interpreted as 
a claim, formal or informal, for VA benefits].  The Veteran has 
not pointed to any communication to VA during the period 
following the January 1983 rating decision and prior to the date 
of receipt of the Veteran's June 13, 1996 letter which could 
serve as an application to reopen the previously-denied claim.

As a reminder, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

Having determined that the Veteran's claim was filed on June 13, 
1996, the Board must now determine when entitlement to service 
connection arose.  As noted above, in order for service 
connection to be granted, three elements must be present: (1) a 
current disability; (2) in-service incurrence of disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson, supra. 

With respect to the first Hickson element, the Veteran was 
diagnosed with "status post contusions, sprain, right knee" by 
the November 1982 VA examiner.  The Board will accept this 
examination report as the first evidence of a current disability.  

With respect to the second Hickson element, since his original 
claim in 1972, and at the time of his June 13, 1996 claim to 
reopen, the Veteran has continuously alleged that he injured his 
right knee during service.  The Veteran is competent to report 
that he sustained a right knee injury during service.  In the 
October 1998 Board decision, his assertions in this regard were 
presumed credible for the purpose of reopening the claim.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board 
currently finds that the evidence at the time of the June 13, 
1996 claim to reopen was in equipoise as to a finding of 
credibility in this regard.  With resolution of doubt in the 
Veteran's favor, the Board finds that the Hickson element (2) is 
established by competent and credible lay statements of the 
Veteran as of June 13, 1996, the date the Veteran filed his claim 
to reopen. 

With respect to the third Hickson element, the first competent 
nexus opinion comes from the July 10, 2000 report from Dr. R.M.F. 
.  While the Board notes that the Veteran had repeatedly stated 
that his right knee disability was related to service prior to 
this report, the Board finds that his statements did not, and do 
not, constitute competent evidence as to etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].  
Indeed, the record does not indicate that the Veteran has the 
requisite medical experience or training necessary to opine on a 
complex medical question such as the etiology of his current 
disability.  In this regard, the Board is aware that the October 
1998 Board decision noted that the Veteran was competent to 
testify that his right knee has been causing problems since 
active duty.  (October 1998 Board decision, page 17.)  However, 
such finding for the purpose of reopening his claim is not 
synonymous with a finding that the Veteran was competent to opine 
on the complex medical question of the etiology of his current 
disability, and is not binding on the Board's adjudication as to 
the merits of the reopened claim, so as to establish the third 
Hickson service connection criterion was met at the time of the 
June 13, 1996 claim to reopen.  

The Board has also considered the Veteran's assertions under the 
provisions of 38 C.F.R. § 3.303(b), concerning continuity of 
symptomatology, in its determination as to whether the third 
Hickson service connection criterion was met at the time of the 
June 13, 1996 claim to reopen.  However, the Board finds that the 
Veteran's assertions in this regard were less than credible.  
Specifically, while the Veteran complained of right knee pain 
since 1972, tenderness was first clinically noted in a May 1996 
treatment record from University MedNet.  In adjudicating a 
claim, the Board must assess the competence and credibility of 
the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board also has a duty to assess the credibility and weight 
given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms, such as having 
right knee pain.  See, e.g., Layno  v. Brown, 6 Vet. App. 465 
(1994).  Competency of evidence, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (The Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes that 
the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's ability 
to prove his claim of entitlement to disability benefits based on 
that competent lay evidence.)

In his April 2006 notice of disagreement, the Veteran argued that 
he received treatment for a right knee disability in 1972.  While 
he acknowledged that such treatment records have been lost or 
destroyed and are no longer available, he argues that since he 
has experienced a right knee disability since his separation from 
service, he should be compensated for it from then.  This amounts 
to an argument couched in equity.  However, the Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see 
also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As explained 
above, the Board has decided this case based on the law and 
regulations.  Specifically, the effective date of service 
connection is based on the later of the date that the reopened 
claim therefore was received, or the date the criteria for 
service connection were established (when entitlement arose).  
See 38 C.F.R. § 3.400 (2009).   

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress." 
See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  For reasons explained above, the effective date 
assigned in this case may not be earlier than the date of filing 
of the Veteran's claim to reopen received on June 13, 1996.  
However, while the Veteran filed to reopen his previously-denied 
claim of entitlement to service connection for a right knee 
disability on June 13, 1996, the third criterion necessary to 
entitlement to service connection was not met until July 10, 
2000.  As such, the Board finds that, with resolution of doubt in 
the Veteran's favor, the evidence of record supports a grant of 
an earlier effective date of July 10, 2000 for the award of 
service connection for residuals of a right knee injury.  The 
appeal is allowed to this extent. 



	(CONTINUED ON NEXT PAGE)




Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for multiple swollen and painful joints, to 
include as due herbicide exposure.

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
July 2003, the claim will be adjudicated by applying the revised 
section 3.156, which is set out in the paragraph immediately 
following.

The revised regulation provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2009).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).
Analysis 

The "old" evidence

When the Veteran's appeal to reopen the claim of entitlement to 
service connection for a disability manifested by multiple 
swollen and painful joints was denied in June 2001, the record 
contained the Veteran's service treatment records, private 
treatment records, VA outpatient treatment records, VA 
examination reports and statements from the Veteran. 

The Veteran's service treatment records are negative for any 
evidence of significant joint trauma and no chronic joint 
disabilities were diagnosed.   During service, in June 1969, the 
Veteran complained of pain in his left shoulder.  There was no 
history of trauma to the joint and an X-ray of his shoulder was 
negative.  His August 1971 separation examination reported that 
he had a swollen and painful right elbow and thumb for the past 
three months.  The Veteran had not sought treatment for his pain 
and there were no complications or sequel noted. 

Private treatment records from May and June 1996 indicated that 
the Veteran had some discomfort between his thumbs and in his 
right knee. In May 1994 the Veteran complained of pain in the 
upper arms and right shoulder.  He complained of multiple joint 
pains in both hips and his right shoulder in May 1998.  X-rays of 
the shoulder and hip were unremarkable.  See a June 1998 and 
April 1999 X-ray reports, respectively.  He was diagnosed with 
bursitis of the right hip in April 1999.

During a November 1982 VA examination, the Veteran complained of 
pain and soreness in the right thumb, elbow and shoulder in the 
past which had cleared up at the time of the examination.  He had 
full range of motion in the shoulders with occasional soreness in 
the right shoulder.  His fingers had a full range of motion 
without apparent residuals.  He had continuous pain in the left 
ankle.  X-rays of the right shoulder and left ankle were 
negative.  The VA examiner indicated that the Veteran had a mild 
periarticular right shoulder and recurrent left ankle strain.  

In an October 1982 statement, the Veteran indicated that he 
developed pain in his right elbow and thumb during service which 
has "progressed to include the shoulder joints, abdomen, and 
ankle which may be caused by the defoliant (Agent Orange) used in 
Vietnam."  

The June 2001 Board decision

The Board's June 2001 decision found that the VA had not received 
new and material evidence suggesting that the Veteran's multiple 
joint pains were incurred in or aggravated by his military 
service, including exposure to Agent Orange. See the June 2001 
decision, page 6.

The Veteran was informed of that decision and of his appeal 
rights.  He did not initiate an appeal.  

Analysis

The Board's June 2001 decision is final.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §  20.1100 (2009).  As explained above, 
the Veteran's claim of entitlement to service connection for a 
disability manifested by multiple joint pains may only be 
reopened if new and material evidence is received.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the question 
of whether any additionally submitted [i.e., after June 2001] 
raises a reasonable possibility of substantiating the Veteran's 
claim. 

As noted above, in order for service connection to be granted, 
three elements must be present: (1) a current disability; (2) in-
service incurrence of disease or injury; and (3) medical nexus.  
See Hickson, supra.  In this case, the Board denied the Veteran's 
claim because the third Hickson element was lacking.  

The evidence associated with the Veteran's claims folder since 
June 2001 includes private treatment records, service treatment 
records, VA examination reports, lay statements, a report on the 
toxicology of jet fuels, and a statement from H.R.S., M.D. 

The Board notes that the recently received service treatment 
records are duplicates of those already contained in the claims 
folder and previously considered by the Board at the time of the 
June 2001 denial.  These records cannot be used to reopen the 
Veteran's claim under 38 C.F.R. § 3.156(c).

Notwithstanding the service treatment records, the Board finds 
that the recently received evidence, specifically, an April 2003 
statement from Dr. H.R.S. constitutes new and material evidence.  
In short, Dr. H.R.S. stated that he has been treating the Veteran 
in his rheumatology office and in the Pain Management Clinic 
since May 2002 and "his diffuse osteoarthritis and arthritis 
symptoms while he was in the United States Military may have been 
a precursor to his current problems."  Accordingly, this raises 
a reasonable possibility of substantiating the claim for service 
connection for a disability manifested by multiple swollen and 
painful joints, to include as due herbicide exposure.  See 38 
C.F.R. § 3.156 (2009). 

Conclusion

For reasons stated above, the Board concludes that the claim of 
entitlement to service connection for a disability manifested by 
multiple swollen and painful joints is reopened.  The claim is 
being remanded for additional evidentiary developments explained 
in greater detail below.  
Additional comment

The Board wishes to make it clear that although there may be of 
record new and material evidence sufficient to reopen the 
Veteran's claim, this does not mean that the claim must be 
allowed based on such evidence.  In particular, the standard of 
review changes at this point.  In particular, the Justus 
presumption of credibility no longer attaches.  

For the reasons explained in the remand section below, the Board 
finds that additional development is necessary before it may 
proceed to a decision on the merits of the reopened claim.


ORDER

An earlier effective date of July 10, 2000 for the award of 
service connection for residuals of a right knee injury is 
granted.

New and material evidence having been received, the claim of 
entitlement to service connection for a disability manifested by 
multiple swollen and painful joints, to include as due to 
exposure to herbicides is reopened.  To that extent only, the 
appeal is allowed. 


REMAND

As outlined above, the Board has granted an earlier effective 
date of June 10, 2000 for the award of service connection for 
residuals of a right knee injury.  As such, the initial rating 
period on appeal is from June 10, 2000.  The RO must be afforded 
the opportunity to assign an initial rating for the right knee 
disability from June 10, 2000, prior to appellate consideration 
of the initial rating assignment.

For reasons stated immediately below, the Board finds that the 
reopened claim for service connection for a disability manifested 
by multiple swollen and painful joints, to include as due 
herbicide exposure must be remanded for further development.  

As described above, there is now evidence of record, in the form 
of the April 2003 statement from DR. H.R.S., which suggests the 
Veteran has diffuse osteoarthritis which is related to his 
military service.  This evidence, while sufficient to reopen the 
claim, is not sufficient to allow the claim because a rationale 
therefor was not adequately explained.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [whether the physician 
provides the basis for his/her opinion goes to the weight or 
credibility of the evidence].  Specifically, Dr. H.R.S. did not 
indicate how the Veteran's in-service symptoms were a 
"precursor" to his current disability.  The April 2003 
statement also does not describe which of the Veteran's joints 
are impacted by a current disability.  Finally, the finding that 
the Veteran's symptoms "may have been a precursor to his current 
problems" suggests that the opinion is speculative.  The Court 
has held that medical evidence is speculative, general or 
inconclusive in nature cannot support a claim.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).    

As noted above, Dr. H.R.S. indicated that he has been treating 
the Veteran in his rheumatology office for the "past few years" 
and in the Pain Management Center since May 2002.  In September 
2003, the Veteran submitted a VA Form 21-4142, authorizing VA to 
obtain these treatment records, however, treatment records from 
these institutions during the time periods identified by Dr. 
R.H.S. have not been associated with his claims folder.  
Therefore, on Remand, VA should attempt to obtain and associate 
these records with the claims file.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions concern whether the Veteran has a disability manifested 
by multiple painful joints that is related to his military 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and ask 
that he identify all medical examination, 
hospitalization and treatment records 
pertaining to his right knee disability since 
July 10, 2000, and painful joints, since 
service.  All records so identified, not 
previously of record, should be obtained and 
associated with the Veteran's VA claims 
folder.  

2.  VBA should attempt to obtain records of 
treatment of the Veteran from the Dr. H.R.S. 
in East Cleveland Ohio, as identified in a VA 
Form 21-4142 received in September 2003.  All 
efforts to obtain such records should be 
documented in the claims folder.  All records 
obtained should be associated with the 
Veteran's VA claims folder.

3.  After reasonable attempts have been made 
to obtain the treatment records identified 
above, VBA should arrange for a health care 
provider with appropriate expertise to review 
the Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the Veteran has a chronic disability 
manifested by multiple swollen and painful 
joints, and if so, the examiner should render 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that such diagnosed disability 
is related to his military service, to 
include his presumed exposure to herbicides 
in Vietnam.  Rationale should be provided for 
all opinions proffered.  If the reviewing 
examiner finds that physical examination of 
the Veteran and/or diagnostic testing is 
necessary, such should be accomplished.  A 
report should be prepared and associated with 
the Veteran's VA claims folder.

4.  VBA should then adjudicate the reopened 
claim of entitlement to service connection 
for a disability manifested by multiple 
swollen and painful joints, to include as due 
to herbicide exposure.  VBA must also 
implement the Board's decision above which 
granted an earlier effective date of July 10, 
2000 for the award of service-connection for 
residuals of a right knee injury, and assign 
an initial rating therefrom.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case and given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


